Citation Nr: 9932081	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coronary artery 
disease; aorta-coronary bypass surgery with three separate 
saphenous vein grafts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and M. G.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on two tours of active duty; from November 
1971 to January 1974, and from February 1991 to September 
1991.  Service as a casualty officer in Operations Desert 
Shield and Desert Storm is indicated.  DD Form 214 indicates 
that the veteran participated in "active duty special work" 
from June 1991 to September 1991.  In February 1994, she was 
informed by service personnel that she was not physically 
qualified for retention in the Marine Corps Reserve due to 
her "severe coronary artery disease with bypass, 1993."

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
September 1995 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which denied 
the veteran's claim of service connection for coronary artery 
disease; aorta-coronary bypass with three separate saphenous 
vein grafts.

The RO's September 1995 decision also denied entitlement to 
non-service connected VA pension.  The record reflects that 
the veteran has not submitted a notice of disagreement with 
that decision.  A claimant's timely filed notice of 
disagreement initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As the veteran has not addressed the issue of 
entitlement to non-service connected pension in either a 
notice of disagreement or in any other communication received 
since the RO issued its September 1995 decision, the issue of 
entitlement to the same is not now before the Board.  See 
38 C.F.R. §§ 20.200, 20.201 (1999).

The veteran appeared at a personal hearing before the RO in 
May 1996.  A transcript of that hearing is of record.




FINDING OF FACT

There is no competent and probative evidence of record which 
shows a causal relationship between the veteran's current 
coronary artery disease and any incident of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
coronary artery disease; aorta-coronary bypass surgery with 
three separate saphenous vein grafts, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The RO has obtained service medical records reflecting 
medical care that the veteran received during her first 
period of active duty between November 1971 and January 1974.  
Also of record are service medical reports for the period 
from March 1979 to September 1991.  

Post-active duty medical records for the period from 1992 to 
1993 were obtained from the National Personnel Records 
Center.  In January and November 1997, the RO sent written 
requests to the veteran asking that she submit any medical 
evidence in her possession that might be pertinent to her 
claim.  The record indicates that the veteran has not 
submitted additional medical evidence beyond that which the 
RO has already obtained.

The veteran's service medical records, including induction 
and separation examinations, are negative for any kind of 
complaint, diagnosis, or treatment of a heart or heart-
related disorder.  Service medical records indicate that the 
veteran had C-section operations in May 1974 and September 
1976.  An in-service electrocardiogram (EKG) performed in 
February 1991 revealed a normal sinus rhythm.  

On August 16, 1991, the veteran presented to a service 
physician with complaints of increased and "overwhelming" 
tiredness and fatigue.  She denied any similar episodes in 
the past.  The service physician's examination report is 
negative for showing any complaint by the veteran of chest 
pain.  The service examiner assessed that the veteran was a 
healthy, premenopausal woman suffering from onset of fatigue, 
with an inconclusive history.  Treatment plans included 
continuation of activities with exercise, avoiding naps, and 
going to bed earlier.  No findings of a heart or heart-
related disorder were noted.  During follow-up treatment on 
August 28, 1991, the service physician assessed fatigue 
syndrome of questionable origin.  

Service examiners who performed the veteran's physical 
examinations at her induction and separation examinations 
during both tours of active duty noted that the veteran's 
heart was "normal."  In medical history reports completed 
during various in-service physical examinations during both 
periods of active duty, the veteran stated repeatedly that 
she was in good heath and taking no medications. 

The veteran filed a claim in December 1994 based on "severe 
coronary artery disease with bypass 1993."  She reported in 
her application that she had a heart attack in 1993 that 
occurred while she was on inactive duty. 

Pursuant to her claim, the RO obtained pertinent evidence, 
including the veteran's service medical records, hospital 
reports from Walter O. Boswell Memorial Hospital (Boswell), 
and hospital outpatient records from a medical facility at 
Luke Air Force Base.  

The first evidence of record providing diagnosis of coronary 
heart disease are emergency room records reflecting that the 
veteran presented to the medical clinic at Luke Air Force 
Base in May 1993 with complaints of chest pain and difficulty 
breathing.  The veteran had been working in the cafeteria of 
the NCO Club when she felt a sudden onset of chest pain.  By 
history, the treating physicians noted that the veteran had 
"no prior cardiac history," and that she had a 20 year 
history of smoking half a pack of cigarettes a day.  It was 
also noted that the veteran had suffered from gastritis one 
to two weeks earlier, for which Mylanta was prescribed.  

The physicians gave no opinion regarding causation or whether 
the veteran's heart disorder could be attributable to any in-
service injury or disease.  A portable chest radiograph 
revealed no failure and no cardiomegaly, and an EKG showed 
normal sinus rhythm.  Acute myocardial infarction was 
diagnosed.  The veteran was given sublingual nitroglycerin, 
which was noted as providing "impressive relief of pain," 
and she was transferred to Boswell Hospital for additional 
treatment.  

The veteran was hospitalized at Boswell Hospital from May 19, 
1993, to May 23, 1993.  At examination upon admission, the 
physicians concluded that the veteran had "severe coronary 
artery disease characterized by diffuse and tight stenosis of 
the [left anterior descending artery] which has already 
resulted in an anterior myocardial infarction."  Severe 
ischemic cardiomyopathy was also diagnosed.  Treatment 
included insertion of an intra-aortic balloon pump which was 
noted to bring "complete stabilization."  Percutaneous 
transluminal coronary angioplasty (PTCA) was performed on May 
20, 1999.  After completion of the procedure, the physician 
noted that the veteran was absolutely stable.  Follow-up PTCA 
was again performed on May 23, 1999, which the physician 
noted was "very favorable," and the veteran was discharged 
"without any further complications."  

Follow-up treatment was performed at Boswell Hospital in July 
1993, to which the veteran presented with complaints of 
recurrent angina and fatigability and shortness of breath 
with minimal effort.  The examining physician found marked 
elevation of the pulmonary capillary wedge pressure secondary 
to a noncompliant left ventricle.  

Moderate to severe left ventricular dysfunction, 
characterized by anterior wall hypokinesia and apical 
dyskinesia was noted.  Diagnosis of severe coronary artery 
disease was confirmed.  

The veteran was admitted to Boswell Hospital from July 8, 
1993, to July 13, 1993, to undergo aorta-coronary bypass 
surgery, with a graft to the left anterior descending artery 
and the diagonal vessel.  The surgeon described the veteran's 
anterior wall as edematous, "suggesting severe ischemia."  
The veteran's EKG remained stable, and no postoperative 
atrial fibrillation was found.  Postoperative diagnosis was 
coronary artery disease, status post anterior wall myocardial 
infarction; status PTCA of the anterior descending artery, 
with restenosis of the anterior descending artery and 
continued angina.

A treadmill test was conducted in August 1993.  The test 
report reflects that the veteran exercised for six and a half 
minutes and stopped after becoming fatigued.  The examiner 
noted that the veteran did not experience any chest pain.  A 
post-treadmill test EKG showed nonspecific change and no 
arrhythmia.  The examiner concluded that the treadmill test 
was negative of exercise induced ischemia based on EKG and 
symptoms, and compatible with complete revascularization by 
bypass surgery.  It was noted that the veteran had a normal 
functional capacity, and that her blood pressure was well-
controlled during exercise.

At her personal hearing in May 1996, the veteran confirmed 
that she had served with the Marine Corps during Operations 
Desert Shield and Desert Storm as a casualty officer.  Her 
representative contended that the veteran was entitled to 
service connection due to her May 1993 heart attack, which 
was alleged as either secondary to a condition that was 
either incurred in service, or preexisted service but was 
aggravated thereby.

The veteran testified that she had worked in the Luke Air 
Force Base NCO Club prior to being recalled to active duty 
service.  She agreed when questioned that the induction 
examination conducted when she was recalled to service in 
1991 revealed she was in good health and that her blood 
pressure was good.  

The veteran testified that she was under physical and mental 
stress during her service in the Persian Gulf.  She agreed 
that prior to her recall to active duty in 1991, service 
physicians had never noted that she had any type of 
cardiovascular disorder.  When asked if she had any knowledge 
prior to going on active duty in 1991 that she had coronary 
artery disease the veteran replied "[n]ot that I can 
remember."  She agreed that she suffered what she thought 
was reflux, gastrointestinal problems, and heartburn 
immediately after separation from service in 1991.  

She recalled that she reported to the dispensary while on 
active duty in 1991 with complaints of chest pain, shortness 
of breath, and fatigue. The veteran affirmed that no heart 
disorders were noted at her physical examination performed at 
her separation from service.  She testified that she was not 
hypertensive prior to her heart attack and was not presently 
hypertensive.  The veteran recalled that she had not seen any 
physicians other those who had treated her at Luke Air Force 
Base and Boswell Hospital.

The veteran's witness, M. G., had been her supervisor at Luke 
Air Force Base between 1983 and 1991.  M. G. testified that 
the veteran was an excellent worker and demonstrated a good 
deal of energy and dependability.  M. G. recalled that she 
noticed a change in the veteran after her return from the 
Persian Gulf, and recalled that the veteran would tire easily 
and complain of loss of energy.  M. G. also recalled that 
upon her return from the Persian Gulf, the veteran started 
losing weight from lack of eating.

In a May 1997 statement by the veteran's representative, it 
was asserted that:

[T]he veteran served in a war zone and 
thus was exposed to unusual stress and 
emotional strain.  The stressors of 
serving in the war zone had a lasting 
negative affect upon the veteran's 
health, particularly to her 
cardiovascular system.  

Thus, the veteran maintains she was 
susceptible to the heart attack she had 
and the continued problems she endures.

In a September 1995 rating decision, the RO denied service 
connection for coronary artery disease.  It was held that, 
despite the clear evidence that the veteran was diagnosed 
with coronary heart disease, such evidence had failed to 
establish any relationship between said cardiovascular 
disorder and her military service.  In the same decision, the 
RO considered whether the veteran was entitled to non-service 
connected VA pension.  The RO held that the veteran's non-
service connected coronary artery disease was considered 30 
percent disabling, and therefore did not meet the percentage 
requirements that would entitle the veteran to non-service 
connection pension. 

Legal Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The United States Court of 
Appeals for Veterans Claims (Court) defines a well-grounded 
claim as one that is plausible; a claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, including cardiovascular-renal disease, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  

The Court has held that intermittent or temporary flare-ups 
of a preexisting injury or disease during service will not be 
considered to be an increase in severity during service.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Rather, the 
underlying condition must have worsened.  Id.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  38 C.F.R. 
§ 3.306(b).  Aggravation may not be conceded, however, where 
the disability underwent no increase in severity during 
service.  Id.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

For a disorder to be service-connected, it is required that 
such disorder be incurred or aggravated in the line of duty 
in the active military, naval, or air service, which includes 
active duty and any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. §§ 3.1 (k), 3.6 
(a) (1999).  

Active military, naval, and air service includes "active 
duty for training," during which the individual concerned 
was disabled by disease or injury, and "inactive duty 
training," during which the individual was disabled by 
injury incurred in or aggravated in the line of duty.  38 
C.F.R. § 3.6(a).

A veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  Id.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 



In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Where the issue presented in an application for service-
connected disability is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  See Murphy, 1 Vet. App. at 81.  

A claimant cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions 
of medical causation cannot constitute sufficient evidence to 
render a claim well-grounded under 38 U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If she has not, her appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy, 1 Vet. App. 
78.  In this light, the Board finds it prudent to reiterate 
that underlying any of these questions, VA regulations and 
law mandate that a well-grounded claim must fulfill three 
elements: (1) a current disability in the form of a medical 
diagnosis (which is acknowledged in the instant case); (2) 
appropriate lay or medical evidence of a disease or injury in 
service or, if appropriate, within the presumptive period; 
and (3) medical evidence of a link between the veteran's 
disability and the claimed in-service injury or disease.  See 
Caluza, 7 Vet. App. at 506.

Initially, the Board finds that, because the induction 
examinations performed at the veteran's entrance into each 
period of active duty are negative for showing cardiovascular 
defects of any kind, the presumption that the veteran was in 
sound condition attaches as to the issue of whether any heart 
or heart-related disorder preexisted her periods of active 
duty service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Accordingly, VA law and regulations pertaining to aggravation 
of a preexisting condition are not for application in this 
case.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board has carefully considered the veteran's statements 
and contentions, and those of M. G., to the effect that she 
suffered a heart attack during active service.  However, the 
Board finds that such evidence does not constitute competent 
evidence, as those contentions address an issue of medical 
diagnosis and/or causation which requires medical expertise 
in order to have probative value.  See Caluza, 7 Vet. App. at 
504; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  

The Court has long held that evidence which requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  See 
Espiritu, supra.  Nothing in the claims folder shows that the 
veteran or M. G. have any of these necessary qualifications 
to render a medical opinion.  While the veteran and M. G. may 
present competent lay evidence that the veteran suffered from 
symptoms including chest pain and shortness of breath, and 
presented for treatment of the same during her active 
service, they are not competent to establish that those 
symptoms constituted a myocardial infarction, or were 
symptomatic of coronary artery disease.  See Caluza, 
Grottveit, both supra.  

In the instant case, the totality of the veteran's service 
medical records are devoid of medical findings and/or 
diagnoses indicative of unusual cardiovascular activity or 
any heart related disorder.  The myocardial infarction the 
veteran suffered in May 1993, and the subsequent bypass 
surgery and saphenous vein grafts, all occurred at least 
twenty months after separation from active duty.  

Although current diagnoses clearly establish that the veteran 
suffers from coronary artery disease, thus satisfying the 
first prong of Caluza (medical evidence of a current 
disability), there is no competent evidence of record that 
fulfills the second requirement of Caluza; i.e., establishing 
that the coronary artery disease manifested at any time 
during the veteran's periods of active duty, or within 
applicable presumptive periods thereafter.  

Accordingly, as there is no competent evidence establishing 
an in-service diagnosis of coronary artery disease, it is 
axiomatic that the evidence of record also fails to fulfill 
the third prong of Caluza (medical evidence of a link between 
the veteran's disability and the claimed in-service disease).  

Thus, the veteran has presented no competent evidence that 
the myocardial infarction she suffered in 1993, or the 
corresponding diagnosis of coronary artery disease, along 
with the ancillary aorta-coronary bypass and saphenous vein 
grafts, are related to her military service.  

In sum, the competent evidence of record does not show that 
the veteran incurred any heart or heart-related condition 
during the period of November 1971 to January 1974, or from 
February 1991 to June 1991, her two periods of active duty.  
As noted, service medical records are negative for showing 
that she ever presented during her active duty service with 
complaints of a cardiovascular disorder.  

While the medical records generated during the veteran's 
examinations, treatment, and other medical care on and after 
May 19, 1993 provide diagnoses of coronary artery disease, 
none of those records contains any finding or opinion 
regarding the etiology or date of onset of her heart-related 
disorder.  Thus there is simply no competent and probative 
evidence upon which to base an allowance of service 
connection on a direct basis.  

For the reasons stated above, the Board finds that the 
veteran's claim for service connection for coronary artery 
disease; aorta-coronary bypass surgery with three separate 
saphenous vein grafts is not well grounded, and thus she 
cannot invoke VA's duty to assist in the development of her 
claim.  As the Court stated in Winters v. West, 12 Vet. App. 
203, 206 (1999), "absent a well-grounded claim, the 
adjudication process must come to a screeching halt."  

In Grivois v. Brown, 6 Vet. App. 136, 139 (1994), the Court 
scolded VA for proceeding to assist a claimant in developing 
a claim without paying sufficient heed to the determination 
as to whether the claim brought met the statutory 
requirements to be well grounded.  Inasmuch as the veteran's 
claim is not well grounded, the Board has no authority to 
order additional development.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or requested that would well ground her claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.




The veteran is advised that she may reopen the claims at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board notes that when it addresses in its 
decision a question that has not been addressed by the RO, 
such as whether or not the veteran's claim is well grounded, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether the appellant 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that she has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

As the veteran's claim of entitlement to service connection 
for coronary artery disease; aorta-coronary bypass surgery 
with three separate saphenous vein grafts is not well 
grounded, the doctrine of reasonable doubt has no application 
to her claim.

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1999).

The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  He cites to Part III, paragraph 1.03a and Part VI, 
paragraphs 1.01b and 2.10f in support of the proposition that 
the RO must fully develop a claim prior to a determination of 
whether a claim is well grounded.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

In addition, it has also been held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir 1997).

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determinations are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for the disability 
at issue, VA has no duty to assist the veteran in developing 
her case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for coronary artery 
disease; aorta-coronary bypass surgery with three separate 
saphenous vein grafts, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

